Citation Nr: 1205856	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  07-34 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the lower extremities, also claimed as pain in the legs secondary to a service-connected low back disability.

2.  Entitlement to service connection for cystic acne.

3.  Entitlement to service connection for a nose condition or sinusitis.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had periods of active duty (AD) service from July 1985 to July 1992, from December 2001 to April 2002, and from October 2006 to August 2008.  He also had many years of additional service, including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Air National Guard.  

This appeal to the Board of Veterans Appeals (Board) arose from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for a low back disability, specifically, for status post lumbosacral decompression and spinal fusion, L4 to S1 with iliac crest bone graft and L5 laminotomy and lateral diskectomy L5-S1.  decompression and spinal fusion at L4 to S1.  This low back disability initially was rated as 10-percent disabling, retroactively effective from July 13, 2006, the date of receipt of this claim.  Also in that February 2007 decision, aside from assigning a separate 0 percent rating for a scar from the surgery for the low back disability, the RO denied service connection for cystic acne vulgaris, leg pain, right shoulder pain, and a nose condition (sinusitis).  The Veteran appealed, both to establish service connection for these conditions that were denied and for a higher rating for his low back disability.


He also since has claimed entitlement to a TDIU, which was denied in a June 2010 decision that he also appealed.  But an even more recent January 2011 decision increased the rating for his low back disability from 10 to 40 percent as of August 12, 2008, and he has since in June 2011 withdrawn his appeal for an even higher rating for this disability.  See June 2011 statements from him and his representative concerning the withdrawal of the appeal of this claim under 38 C.F.R. § 20.204 and indicating the Veteran was also withdrawing his claims for service connection for eczema and a calf muscle tear (which also were denied in the initial February 2007 decision).

Also in June 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, he submitted additional evidence and he waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  He and his representative additionally acknowledged during the hearing that he, at least presently, does not have sufficient ratings for his service-connected disabilities to permit consideration of a TDIU under 38 C.F.R. §  4.16(a) since, as it stands, his combined rating for his low back disability and postoperative scar is just 40 percent (rather than the required 70 percent).  But they maintained, nonetheless, that a TDIU is warranted on an extra-schedular basis under the alternative provisions of § 4.16(b) inasmuch as the Veteran is unemployable on account of his service-connected disabilities.

The Board is remanding the claims for service connection for cystic acne vulgaris, a nose condition or sinusitis, a right shoulder disorder, and a TDIU on an 
extra-schedular basis to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Whereas the Board is going ahead and deciding the remaining claim for lower extremity radiculopathy associated with the service-connected low back disability.



FINDING OF FACT

There is competent and credible evidence confirming the Veteran has radiculopathy of his lower extremities as a consequence of his service-connected low back disability.  


CONCLUSION OF LAW

This lower extremity radiculopathy is due to disability related to his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§  3.100, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board is fully granting the Veteran's claim of service connection for radiculopathy of his lower extremities, so there is no need to discuss whether there has been compliance with these duty to notify and assist provisions.  He is receiving the requested benefit, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error) and Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, he, not VA, has the evidentiary burden of proof for showing there is a VCAA notice error in either timing or content and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  There is no such possibility in this instance.


II.  Service Connection for Radiculopathy of the Lower Extremities, also Claimed as Pain in the Legs Secondary to the Service-Connected Low Back Disability

The Veteran contends that he has pain and numbness in his legs that began during his military service and is a complication or residual of his service-connected low back disability.

Service connection is granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 (1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In determining whether service connection is warranted for a claimed disability, VA adjudicators have the responsibility of determining whether the evidence supports the claim or is in relative equipoise (i.e., about evenly balanced for and against the claim), with the Veteran prevailing in either event.  Conversely, the claim will be denied if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable doubt material to the determination is resolved in his favor.  38 C.F.R. § 3.102.

It is initially worth noting that the Veteran meets the first and indeed perhaps most fundamental requirement for any service-connection claim, which is that he has the claimed disability, specifically, here, radiculopathy of his lower extremities.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof of this alleged disability, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The record contains extensive clinical data and diagnostic work up over the years confirming he has lower extremity radiculopathy.  But, as importantly, this radiculopathy is associated with his 
service-connected low back disability, so is a residual of it to warrant the granting of service connection for this radiculopathy on this secondary basis.  See 38 C.F.R. § 3.310(a) and (b), permitting the granting of service connection on this secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  And see, as well, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).

Radiculopathy is a disease of the nerve roots.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 863 (26th ed. 1981).  When affecting the lower extremities, it often involves pain and numbness in the lower extremities from compression of a nerve in the low back.

Submitted in June 2011 were private medical records, along with a document from a state government regarding the Veteran's application for a disability license plate, signed by a physician, all concerning the Veteran's disablement, treatment, and therapy for radiculopathy.  During his June 2011 videoconference hearing, he testified that he continues to experience what he described as a "shooting" leg pain, which he said in actuality was radiculopathy secondary to or part and parcel of his service-connected low back disability (and not, instead, the result of any hip problem).

The Veteran's service treatment records (STRs) are replete with his complaints of pain in his legs.  In January 1990, during his first period of military service, he reported a 7-month history of right hip pain and right thigh paresthesia.  It was later reported that clinical findings had revealed spondylolisthesis.  In May 1990, back pain radiating into the right leg and foot was reported.  The diagnosis was spondylolisthesis and right S-1 radiculopathy, and a spinal fusion at L-4/S-1 with left posterior iliac crest bone graft and L5.  A laminectomy with L5-S1 right lateral discectomy was performed.  Other STRs up through October 1990 continue to note his complaints of occasional leg pain.  

Interim clinical records, including those through 2001 in the Air National Guard and during another period of active duty from December 2001 through April 2002, are quiesencent for any pertinent pathology or radicular complaints.  However, shortly after his entry into another period of military service beginning in October 2006, he reported a 4-day history of back pain radiating into his lower extremities, sustained after moving heavy lockers.  It was later indicated he had not had these problems since 1990.  In May 2007, an L5-S1 decompressive laminectomy was performed.  Clinical records since that surgery show continued radicular symptoms, reported as likely a consequence of nerve root irritability secondary to longstanding (lumbar disc) compression.

In June 2008 a physical evaluation board (PEB) found the Veteran's unfitting compensable and ratable condition was lumbar radiculopathy status post spinal fusion. 

It is clear that during his first period of military service he had radiculopathy of the right leg associated with his now service-connected low back disability requiring surgical intervention.  His radicular symptoms apparently were ameliorated after his initial surgery, but only temporarily, as more recent records show a recurrence of radicular pathology subsequent to back injury sustained just after his reentry into another period of active military service, this time involving both lower extremities.  There are several medical opinions and clinical findings in the file associating this lower extremity radiculopathy with his service-connected low back disability, so as to in turn warrant the granting of secondary service connection for this radiculopathy under the provisions of 38 C.F.R. § 3.310(a) & (b) (2011).  However, there also is competent and credible indication of the initial manifestation of these radicular symptoms while in service and, with the except of just a temporary abatement, continuation of these symptoms during the years since.  Hence, service connection also is permissible for this lower extremity radiculopathy on a direct-incurrence basis, irrespective of the entitlement on a secondary basis.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all potential theories of entitlement - direct, presumptive, and secondary, must be considered).  

There is no medical evidence to the contrary.  The weight of the evidence is in favor of the Veteran's claim, so service connection is warranted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating "absolute", "obvious" and "definite" causation are not required, just that this be an "as likely as not" proposition).



ORDER

The claim for service connection for radiculopathy of the lower extremities is granted.


REMAND

The remaining claims on appeal are for service connection for cystic acne vulgaris, a nose condition or sinusitis, a right shoulder disorder, and a TDIU - including, as already explained, on an extra-schedular basis under 38 C.F.R. § 4.16(b).  

Preliminarily, it is noted that while the Veteran had several periods of AD service from July 1985 to July 1992, from December 2001 to April 2002, and from October 2006 to August 2008, he also had other service, including in the Air National Guard.  There has not been clarification, however, as to the exact dates when he was on regular AD versus ACDUTRA or INACDUTRA.  So this needs to be clarified before deciding these remaining claims.

Cystic Acne

The Veteran's July 1985 to July 1992 AD STRs show he received treatment for skin problems diagnosed as a rash, acne, and acne vulgaris.  During his June 2011 videoconference hearing, he testified that his problems with acne began during his service in 1985, and that a doctor on the base informed him that exposure to refrigeration oil while working in his military occupational specialty (MOS) of heating, ventilation, and air conditioning (HVAC) may have caused the problems with the acne.  He testified that he still has red marks under his eyes that flare up at times.


Nose Condition or Sinusitis

The STRs also show the Veteran received treatment for upper respiratory problems, including pharyngitis, sinusitis, and allergic rhinitis.  In April 2002, just after a period of active service, he had a nasal septoplasty due to chronic nasal obstruction and a severe septal deviation.  The operative surgical report indicated he had a history of nasal trauma.  His STRs from March 2007 show he received treatment for nasal symptoms diagnosed as allergic rhinitis associated with a deviated septum.

Right Shoulder Disorder

The July 2008 report of medical assessment during a period of AD reveals the Veteran's complaint of right shoulder pain.  The diagnostic assessment was to rule out rotator cuff tendonitis versus (rotator cuff) tear.


The Need for a VA Compensation Examination Concerning these Claims

The Veteran has not had a VA compensation examination for a medical nexus opinion concerning the etiology of any of these claimed disorders, including especially insofar as any potential relationship with his military service and the symptoms, evaluation, treatment and diagnoses he received in service.  VA has a duty to assist him in developing these claims, and this duty includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

TDIU

Presently, the Veteran does not have sufficient ratings for his service-connected disabilities to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a).  His low back disability is rated as 40-percent disabling, and he has a 0 percent, i.e., noncompensable rating for a scar from his low back surgery.  So his combined rating is 40 percent and has been effectively since August 12, 2008.  He therefore does not currently satisfy the threshold minimum rating requirements of § 4.16(a) because his combined rating must be at least 70 percent (since he has more than one service-connected disability).  But even in this circumstance there remains for consideration his possible entitlement to a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b).  This may change, however, since the Board herein has granted service connection for radiculopathy of his lower extremities, and the RO/AMC has to now assign ratings for this additional disability that in turn will determine whether this TDIU claim has to be considered under § 4.16(a) or (b).

Accordingly, these claims are REMANDED for the following additional development and consideration:


1.  Clarify the exact dates the Veteran was on regular active duty (AD), active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

2.  Schedule VA compensation examinations for medical nexus opinions concerning the etiology of his claimed cystic acne, a nose condition or sinusitis, and a right shoulder disorder, but especially in terms of the likelihood (very likely, as likely as not, or unlikely) any of these disorders:  (1) initially manifested during his AD or ACDUTRA or INACDUTRA military service, including especially during his periods of AD service from July 1985 to July 1992, from December 2001 to April 2002, and from October 2006 to August 2008; (2) alternatively, if pre-existing, were aggravated during or by any of these periods of service; or (3) are otherwise related or attributable to his service, including to any relevant complaints or diagnoses in service. 

To assist in making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The term "as likely as not" means at least 50-percent probability.  It does however not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Also schedule an appropriate VA compensation examination (one or however many deemed necessary) to determine the effect of the Veteran's service-connected disabilities on his employability. 

The designated examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and occupational history. 

Based on examination findings and other evidence contained in the claims file, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran is incapable of obtaining or maintaining substantially gainful employment solely as a result of his service-connected disabilities, which at present are:  (1) the low back disability rated as 40-percent disabling; (2) a scar from his low back surgery rated as 
0-percent disabling; and (3) the associated radiculopathy of his lower extremities that was just determined in this decision to be an additional service-connected disability, but concerning which the RO/AMC has not had opportunity to rate.

In making this important determination, the examiner must consider the Veteran's level of education, training, and prior work experience and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).  

The examiner must discuss the medical rationale for all opinions and conclusions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

4.  Then readjudicate these remaining claims in light of the additional evidence.  Regarding the TDIU claim, depending on the ratings assigned for the lower extremity radiculopathy, determine whether this claim warrants consideration under 38 C.F.R. § 4.16(a) versus (b).  

If these remaining claims are not granted to the Veteran's satisfaction, send and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


